UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2015 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File No. 001-36894 SOLAREDGE TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Delaware 20-5338862 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1 HaMada Street Herziliya Pituach 4673335, Israel (Address of principal executive offices, zip code) 972 (9) 957-6620 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes oNo x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer x(Do not check if a smaller reporting company) Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 39,137,979 shares of Common Stock, par value $0.0001 per share, outstanding at June 1, 2015. EXPLANATORY NOTE This Form 10-Q/A amends the Quarterly Report on Form 10-Q of SolarEdge Technologies, Inc.(the “Company” or “our”) for the quarter ended March 31, 2015, filed on May 8, 2015 (the “Form10-Q”), for the sole purpose of furnishing the Interactive Data Files as Exhibit101.1 in accordance with Rule405(a)(2) of RegulationS-T. No other changes have been made to the Form 10-Q. This Form 10-Q/A speaks as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the Form 10-Q. PART II — OTHER INFORMATION Item 6. Exhibits. Rule 13a-14(a) Certification of Principal Executive Officer (incorporated by reference to Exhibit 31.1 to our Quarterly Report on Form 10-Q for the quarter ended March 31, 2015, filed with the Securities and Exchange Commission on May 8, 2015, File No. 001-36894). Rule 13a-14(a) Certification of Principal Financial Officer (incorporated by reference to Exhibit 31.2 to our Quarterly Report on Form 10-Q for the quarter ended March 31, 2015, filed with the Securities and Exchange Commission on May 8, 2015, File No. 001-36894). Certification of Principal Executive Officer Pursuant to 18 U.S.C. Section 1350 (incorporated by referenceto Exhibit 32.1 as furnished with our Quarterly Report on Form 10-Q for the quarter ended March 31, 2015,filed with the Securities and Exchange Commission on May 8, 2015, File No. 001-36894). Certification of Principal Financial Officer Pursuant to 18 U.S.C. Section 1350 (incorporated by referenceto Exhibit 32.2 as furnished with our Quarterly Report on Form 10-Q for the quarter ended March 31, 2015,filed with the Securities and Exchange Commission on May 8, 2015, File No. 001-36894). *101.1 The following materials from the Company’s Quarterly Report on Form 10-Q for the quarter ended March 31, 2015 formatted in XBRL (eXtensible Business Reporting Language): (i)the Consolidated Balance Sheets, (ii)the Consolidated Statements of Operations, (iii)the Consolidated Statements of Cash Flows, and (iv)related notes to these financial statements, tagged as blocks of text and in detail. * Furnished herewith. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date: June 1, 2015 SOLAREDGE TECHNOLOGIES, INC. /s/ GUY SELLA Guy Sella Chief Executive Officer and Chairman of the Board (Principal Executive Officer) Date: June 1, 2015 /s/ RONEN FAIER Ronen Faier Chief Financial Officer (Principal Financial and Accounting Officer)
